DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 6 October 2021 is acknowledged. Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: 
In the description of the drawings, the amended description of "FIGS. 10A-10C" must be changed to "FIGS. 10A-10B" given the lack of a Fig. 10C.  
At the end of the description of the drawings, the amended description of "FIGS. 16A-16D and FIGS. 7A-7D" must be changed to "FIGS. 16A-16D and Fig. 17A-17B".  
The term "the preliminary substrate 110" ([0048] of published application) must be changed to "the preliminary substrate 100".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 5 recites the limitation "wherein the catalyst layer is configured to react with a target gas, and a proportion of a crystal surface of the catalyst that reacts with the target gas increases as the amount of the base fiber increases." It is unclear how "the amount of the base fiber" can increase (i.e., be variable) for a given thermochemical sensor.

Claim 6 recites the limitation "the crystal surface of the catalyst layer." There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the thermoelectric layer." There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the following limitation:
wherein the substrate structure comprises: 
a substrate having the concave portions and the convex portions and 
a thermoelectric layer which conformally covers the substrate and which provides the thermoelectric surface.

This limitation appears to contradict claim 1, which recites "a thermoelectric surface having concave portions and convex portions." In other words, dependent claim 8 assigns the concave portions and convex portions to two distinct subunits of the substrate structure, rather than assigning them to only one subunit or assigning them to the overall substrate structure.
It is noted that the specification is unclear on the meaning of the concave portions 114 and the convex portions 112. While Figs. 3-6 clearly illustrate 112 and 114 as being part of the lower (silicon) substrate 100, rather than the upper (Bi2Te3) thermoelectric layer 120, the specification teaches the following ([0051] of published application):
The thermoelectric layer 120 may conformally cover the concave portions 114 and the convex portions 112. Accordingly, the thermoelectric layer may include the concave portions 114 and the convex portions 112.

The two usages of the term "the concave portions 114 and the convex portions 112" in this passage are inconsistent with each other. To comply with 35 USC 112(b), the claims should consistently use the limitation "the concave portions and the convex portions" to refer either to (i) the overall substrate structure, or to (ii) one of either the substrate or the thermoelectric layer. It is noted that for the claim 2 limitation "so that at least a portion of the base fiber is spaced apart from the substrate structure by the concave portions and the convex portions" to be intelligible, the limitation "the concave portions and the convex portions" must refer either to (i) the overall substrate structure, or to (ii) the thermoelectric layer.

Claim 12 recites the limitation "the polymer." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim Paper ("Thermochemical hydrogen sensor based on Pt-coated nanofiber catalyst deposited on pyramidally textured thermoelectric film," Applied Surface Science 415 (2017) 119–125; Available online 5 October 2016).
The Kim Paper appears to be co-authored by the three inventors and a non-inventor. It was published before, but within a year of, the filing date of the PCT application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1, 8, and 10-12, Kim Paper discloses a thermochemical sensor (abstract) comprising: 
a substrate structure comprising a thermoelectric surface (Fig. 1c) having concave portions and convex portions, wherein the substrate structure comprises: 
a substrate having the concave portions and the convex portions (Fig. 1b); and 
a thermoelectric layer which conformally covers the substrate and which provides the thermoelectric surface, wherein the thermoelectric layer comprises Bi2Te3 (Fig. 1c); 

a catalyst layer which conformally covers the thermoelectric surface of the substrate structure and the base fiber (Figs. 1e, 7c, 7f).
Regarding claims 2 and 3, Kim Paper discloses that the base fiber is hung over the concave portions and the convex portions, so that at least a portion of the base fiber is spaced apart from the substrate structure by the concave portions and the convex portions (Fig. 7e), wherein the catalyst layer is configured to cover the at least a portion of the base fiber spaced apart from the substrate structure (Figs. 1e, 7c, 7f).
Regarding claim 4, Kim Paper discloses that the catalyst layer is configured to surround the base fiber (Fig. 7e).
Regarding claim 5, Kim Paper discloses that the catalyst layer is configured to react with a target gas (hydrogen), and a proportion of a crystal surface of the catalyst that reacts with the target gas increases as the amount of the base fiber increases (abstract; section 3.2).
Regarding claim 6, Kim Paper discloses that the crystal surface of the catalyst layer comprises a (111) plane of the catalyst layer (abstract; section 3.2).
Regarding claim 7, Kim Paper discloses that when the catalyst reacts with the target gas, heat is generated in the catalyst layer, and due to the generated heat, an electrical signal is generated in the thermoelectric layer (sections 1 and 3.2).
Regarding claim 9, Kim Paper discloses that a thickness of the thermoelectric layer is thinner than a level difference between the concave portion and the convex portion (Fig. 1c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Abstract ("Thermochemical hydrogen sensor based on Pt Nanofiber Catalyst coated Textured Shape Thermoelectric Thin Film"; ISNNM; July 5, 2016; IDS) in view of Park (US 2010/0147684; previously cited).
The Kim Abstract appears to be co-authored by the three inventors and a non-inventor. It was published before, but within a year of, the filing dates of the PCT application and the foreign priority document.
Regarding claims 1, 8, 10, and 11, Kim Abstract (see abstract, page 207) discloses a thermochemical sensor (abstract title) comprising: 
a substrate structure comprising a thermoelectric surface having concave portions and convex portions (implicit to "textured shape") (line 1), wherein the substrate structure comprises: 
a substrate having the concave portions and the convex portions ("textured silicon wafer")(line 3); and 
a thermoelectric layer which conformally covers the substrate and which provides the thermoelectric surface, wherein the thermoelectric layer comprises Bi2Te3 ("Chalcogenide thin film with stoichiometric composition (Bi2Te3) was prepared by electrodeposition on textured silicon wafer")(lines 2-3); 

Kim Abstract does not explicitly disclose that a catalyst layer conformally covers the thermoelectric surface of the substrate structure and a (separate) base fiber. However, Kim Abstract teaches that the Pt nanofibers were "synthesized by electrospinning and sputtering process" (line 4).
In the analogous art of gas sensors, Park discloses a sensor comprising a substrate structure, a base fiber (nanofiber 200; semiconductor oxide nanofiber layer 130) disposed on the substrate structure (step S14); and a catalyst layer (nanoparticles 210, [0055]-[0056]) which conformally covers (nanoparticles 210 versus nanoparticles 220, Fig. 2; metal catalyst particles coated on the nanofiber layer in a thin film, [0027]) the surface of the substrate structure and the base fiber (step S15). Park prepares the coated nanofibers by electrospinning a solution comprising metal oxide and polymer (S12, Fig. 3) over the metal electrode ([0063]), followed by a coating step (S15, Fig. 3) of metal such as Pt ([0028]). 
Park teaches that using noble metal catalysts increases manufacturing costs ([0014]). For the benefit of minimizing the amount of costly platinum used to prepare the Pt nanofibers, it would have been obvious to one of ordinary skill in the art at the time of filing that the Pt nanofibers of Kim Abstract are prepared by the coating process of Park. Since Park teaches that nanoparticles are coated on nanofibers that are already in place on the electrode metal on an insulating substrate ([0058],[0063],[0092]), Park's step of coating of the nanofibers also results in coating the substrate surface (Fig. 1).
Regarding claims 2 and 3, it is implicit to Kim Abstract's nanofibers on a textured shape that the base fiber is hung over the concave portions and the convex portions, so that at least a portion of the base fiber is spaced apart from the substrate structure by the concave portions and the convex portions, wherein the catalyst layer is configured to cover the at least a portion of the base fiber spaced apart from the substrate structure (abstract title and lines 1-4).
Regarding claim 4, Park discloses that the catalyst layer is configured to surround the base fiber (top of Fig. 2).
Regarding claim 12, Park discloses that the base fiber comprises a polymer material that comprises any one of polyvinylpyrrolidone, polyethylene oxide, polyvinyl acetate, polyvinyl alcohol, and polylactic acid ([0025]).
Examiner's Comment on the Prior Art
The characterization of Park (US 2010/0147684; previously cited), as set forth in the restriction requirement mailed on 6 August 2021, has been reconsidered. Park fails to disclose a "thermochemical" sensor, and while metal electrode 120 and electrode pad 140 can be broadly interpreted as together forming concave portions and convex portions, this is not a "thermoelectric" surface as required by claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim 2015 ("Thermochemical hydrogen sensor based on chalcogenide nanowire arrays," Nanotechnology, 19 March 2015) and Choa (US 2016/0013389) each discloses a thermochemical gas sensor using chalcogenide-based nanowires. Regarding the anodic aluminum oxide AAO template of Kim 2015, while the side surface have concave portions and convex portions (Fig. 1), Kim 2015 teaches that the TE (thermoelectric) materials are bismuth telluride and antimony telluride, and that "in this system the template must have lower thermal conductivity than these TE materials" (page 3, last para.). Accordingly, Kim 2015 does not teach that the anodic aluminum oxide AAO template has a thermoelectric surface that the nanowires are disposed on. Choa discloses a similar porous alumina template that houses similar chalcogenide-based nanowires (abstract, Figs. 1 and 10) and does describe the porous alumina template as having a thermoelectric surface. As evidence by the disclosure of Kim 2015 regarding the thermal conductivity of the AAO template (page 4, second para.), the porous alumina template of Choa is not interpreted as inherently being characterized by a thermoelectric surface that the nanowires are disposed on.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797